Citation Nr: 0604768	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-25 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic heart 
condition.  

2.  Entitlement to service connection for a chronic back 
condition.  

3.  Entitlement to service connection for Ménière's disease, 
including hearing loss.  

4.  Entitlement to service connection for appendicitis, to 
include residuals of an appendectomy.  

5.  Entitlement to service connection for a chronic leg 
disorder.  

6.  Entitlement to service connection for residuals of kidney 
stones.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 decision 
rendered by the Los Angeles, California Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for the issues 
listed on the title page above.  In addition, the RO denied a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  

In October 2003, the Board remanded the issues on appeal to 
the RO to conduct additional development.  In July 2005, the 
RO granted service connection for PTSD.  Hence, that issue is 
no longer before the Board on appeal.  

In October 2005, and upon substantial completion of the 
requested development, the RO issued a Supplemental Statement 
of the Case in which it continued the denial of the remaining 
claims on appeal.  

Finally, the Board noted in the October 2003 Remand that the 
veteran appeared to raise a claim for service connection for 
a skin condition, characterized by the veteran as "jungle 
rot".  This issue has yet to be developed by the RO, and 
accordingly, is referred to the RO for appropriate action.  

The issue of service connection for a chronic back condition 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  A heart disability was not demonstrated during active 
duty service.  

2.  Within the first year following discharge from service, 
the veteran was found to have an enlarged heart.  The veteran 
is not currently shown to have cardiomegaly, and there is 
otherwise no competent evidence linking any current heart 
disorder to service.  

3.  Ménière's disease and hearing loss were not shown during 
service, and a current disability manifested by Ménière's 
disease and hearing loss was not incurred during active duty 
service.  

4.  The veteran had acute appendicitis in November 1946.  
There in no competent evidence, however, linking current 
post-operative residuals of an appendectomy to the veteran's 
active duty service.  

5.  The veteran has vascular calcifications in the legs that 
have been linked to hyperlipidemia.  There is no competent 
evidence linking a current bilateral leg disorder to an 
incident or injury during active duty service.  

6.  Kidney stones were not demonstrated during service, and 
were first shown many years following discharge from service.  
A current kidney stone disorder is not etiologically related 
to service.  


CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.306, 3.307, 3.309 (2005).  

2.  Ménière's disease and hearing loss were not incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307 (2005).  

3.  Residuals of an appendectomy and appendicitis were not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307 (2005).  

4.  A bilateral leg disorder was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307 (2005).  

5.  A kidney stone disorder was not incurred or aggravated 
during the veteran's active duty service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  In 
a March 2004 letter, the RO advised the appellant of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the appellant was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the 
appellant.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claims

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error. 

In addition, it appears that all necessary development has 
been completed.  The veteran submitted private and VA 
outpatient treatment records in connection with his claim.  
He reported that treatment records for the period just 
subsequent to discharge from service were no longer 
available.  The veteran was afforded a VA examination in May 
2005.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Legal Criteria

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases, including 
arteriosclerosis, become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service. See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  The so-called 'combat exception', however, 
does not obviate the need for evidence of a medical nexus 
between a current disability and military service. Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188, 194-95 (1999).  

Heart Disability

The Board has carefully considered all of the evidence of 
record but finds that the preponderance of the evidence is 
against the claim for service connection for a heart 
disorder.  

In this respect, the veteran's service medical records do not 
show complaints or treatment for a heart condition during 
service.  His service records do note that he had a 
preexisting heart murmur.  A July 1945 electrocardiogram of 
the heart revealed normal tracings. At the time of his 
separation physical examination, no cardiovascular pathology 
was noted; however a history of a heart murmur in 1940 was 
noted.  During the first year following service there is no 
competent evidence of arteriosclerosis.  In November 1946, 
E.B.M., M.D. noted that the veteran had an enlarged heart; 
however, while a December 1946 X-ray study noted an enlarged 
heart; however, the physician, P.F.T., M.D., noted at the 
time that the veteran was suffering from a respiratory 
infection, and it was felt that the area of increased density 
obliterating the left costophrenic sulcus  was pleuritis.  
The physician concluded that the  general conformation was 
not consistent with a pericardial effusion.  Thus, a heart 
disability was not diagnosed at that time.  There is no 
evidence of cardiovascular pathology that would constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  Rather, an x-ray examination in 1946 noted that 
while there was some evidence of an enlarged heart there was 
no periocardial effusion.  

Current medical evidence does not show treatment for an 
enlarged heart, a murmur, or a heart disability.  Rather, 
when the veteran underwent a chest x-ray in February 1999, 
his heart size was normal.  There was evidence of 
atherosclerosis.  Additionally, an echocardiogram in July 
2002 did not detect any murmur.  The veteran had normal left 
ventricle size and function.  There was no diagnosis of a 
current heart disability.  

Further, the veteran's VA outpatient treatment records do not 
show treatment for a current heart disability and during a VA 
examination in May 2005, there were no clinical findings of a 
current heart disability. 

As such, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
heart disability.  


Ménière's Disease

The Board has considered whether service connection for 
Ménière's disease is warranted, but unfortunately finds that 
the preponderance of the evidence is against the claim.  In 
this respect, his service medical records do not show 
complaints or treatment for Ménière's disease.  In addition, 
he was found physically qualified upon discharge.  

In addition, the post-service medical records do not contain 
evidence linking Ménière's disease or a current hearing loss 
disability to service.  The first post-service record of 
treatment for Ménière's disease was in August 1997, when the 
veteran established VA health care.  At such time, he 
reported a history of Ménière's disease.  In a VA audio 
clinic note in February 2000 the veteran reported that he was 
initially diagnosed with Ménière's disease and periodic 
tinnitus in the 1970's.  

VA outpatient treatment records show treatment for Ménière's 
disease; however, these records do not contain any evidence 
linking the disease to the veteran's military service.  
Rather, when the veteran underwent a VA examination in May 
2005, the examiner opined that the Ménière's disease 
originated after service, and was not likely incurred during 
service.  

In sum, the evidence does not support a finding that a 
current hearing loss disability with Ménière's disease was 
incurred during service.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, at 55-57 (1990).

Appendicitis

With respect to the veteran's claim for service connection 
for appendicitis, the veteran's service medical records do 
not show complaints or treatment for such condition.  The 
evidence shows, however, that the veteran was treated for 
appendicitis in November 1946, about 3 months following 
discharge from service.  A treatment note dated in November 
1946, described the disorder as "acute", and did not 
otherwise link the condition to the veteran's military 
service.  

The post-service records further reflect that the veteran 
underwent an appendectomy.  There is no competent evidence, 
however, linking current post-operative residuals of an 
appendectomy to the veteran's active duty military service.  
Rather, when the veteran underwent a VA examination in May 
2005, the examiner opined that the disability was not likely 
related to service.  

Accordingly, in the absence of competent evidence linking a 
current disability to an injury or incident during service, 
the criteria for service connection are not met, and the 
claim must be denied.  

Bilateral Leg disability and Kidney Stones

The Board has carefully considered whether service connection 
is warranted for a bilateral leg disability or a disability 
manifested by kidney stones, but finds, however, that the 
preponderance of the evidence is against the claims.  

With respect to the claim for a bilateral leg disability, the 
veteran's service medical records do not show complaints or 
treatment for a bilateral leg disorder.  The veteran's post-
service records show treatment for vascular calcifications in 
the legs.  Such condition, however, has been linked to the 
veteran's hyperlipidemia.  In addition, the VA examiner in 
his September 2005 addenda specifically opined that the 
current bilateral leg disability was not likely incurred or 
aggravated by the veteran's active duty military service.  
There is no evidence to the contrary.

With respect to the claim for service connection for kidney 
stones, the veteran's service medical records do not show 
complaints or treatment for a kidney stone disorder.  
Moreover, there is no competent evidence of kidney stones or 
calculi of the kidney in the first year following discharge 
from service.  

The first post-service evidence showing treatment for a 
kidney stone condition was not until July 1995.  At such 
time, the veteran underwent an ureterolithalopaxy and 
extraction of vesical calculus.  

More importantly, however, there is no competent evidence 
linking a current kidney stone disability to the veteran's 
active duty service.  Rather, when the veteran was examined 
by a VA physician in May 2005, the examiner opined that a 
current kidney stone condition was not etiologically related 
to service.  

Accordingly, the preponderance of the evidence is against the 
veteran's claims for service connection for a bilateral leg 
and kidney stone disabilities.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, at 55-57 (1990).


ORDER

Service connection for a heart disability is denied.  

Service connection for Ménière's disease with hearing loss is 
denied.  

Service connection for appendicitis, to include residuals of 
an appendectomy is denied.  

Service connection for a bilateral leg disorder is denied.  

Service connection for kidney stones is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the claim for service connection for a chronic 
back disability.  The veteran contends that he injured his 
back while serving aboard the U.S.S. Saint Lo.  He submitted 
records showing that during his tenure aboard the ship, it 
was struck by enemy aircraft during World War II.  The crash 
resulted in several explosions, and the ship ultimately sank.  
He stated that he told his commanding officer that he hurt 
his back but was ignored.  A statement submitted by a service 
comrade indicated that the veteran injured his back during 
the incident.  

The veteran's service medical records do not show complaints 
or treatment for a back condition.   

Post-service records reflect that he injured his back in the 
summer of 1971 and again in October 1971.  X-rays at that 
time revealed a chronic lumbar disc syndrome on the right.  
In March 1972, he underwent a laminectomy and excision of the 
L5-S1 disc.  In October 1973 and in September 1974, he 
underwent a disc fusion from L4 to S1.  

In June 1975 and 1976, a medical doctor and a Board certified 
orthopedic surgeon examined the veteran.  In their 
examination reports, they made no mention of a history of 
injury during service.  They both opined that the veteran's 
back condition was the result of an injury while employed at 
a nursery.  

VA outpatient treatment records in 2000 to 2005 show 
treatment for chronic degenerative joint disease of the 
lumbar spine.  

The veteran underwent a VA examination in May 2005.  The 
examiner opined that it was more likely than not that the 
veteran's current back disability had its onset during 
service.  While the examiner mentioned a history of post 
service surgery, he failed to discuss the impact, if any, of 
the post-service back injuries.  Accordingly, the Board finds 
that further clarification is warranted with respect to the 
etiology of the veteran's current back disability.   

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following development:  

1.  The RO should return the veteran's 
claims folder, along with a copy of this 
Remand, to the examiner who conducted the 
VA examination in May 2005.  If such 
examiner is unavailable, then the veteran 
should be afforded a comprehensive VA 
orthopedic examination for the purpose of 
determining the etiology of his current 
low back disorder.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study, 
and the examination report should reflect 
that such a review was made.  All tests 
deemed necessary by the examiner are to 
be performed.  

The examiner is specifically requested to 
express a medical opinion whether it is 
at least as likely as not that any low 
back condition, is related to the 
appellant's military service.  In 
offering any such opinion, the examiner 
is specifically requested to comment upon 
the post-service injuries to the low 
back.  The examiner must provide a 
comprehensive report including a complete 
rationale for all conclusions reached.  
If further testing or examination is 
warranted in order to determine the 
etiology of the disorder, such testing or 
examination is to be accomplished.  The 
examination report should be typed.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

3.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim of service connection for a chronic 
back condition on the merits, and in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


